Exhibit 99.1 Brunswick Corporation 1 N. Field CourtLake Forest, IL60045 Telephone 847.735.4700 Facimile 847.735.4750 www.brunswick.com Release: IMMEDIATE Contact: Kathryn Chieger Vice President – Corporate and Investor Relations Phone: 847-735-4612 Contact: Daniel Kubera Director – Media Relations and Corporate Communications Phone: 847-735-4617 Email: daniel.kubera@brunswick.com BRUNSWICK ACCELERATES RESIZING AND FIXED-COST REDUCTION EFFORTS; WILL RECORD NON-CASH IMPAIRMENT CHARGE IN THIRD QUARTER LAKE FOREST, Ill., Oct. 9, 2008 – Brunswick Corporation (NYSE: BC) today announced it will accelerate its previously announced efforts to resize the company and to remove $300 million in fixed costs by the end of 2009.The company is taking the action in light of extraordinary developments within the global financial markets that are affecting the recreational marine industry. “We are living and working in the most turbulent economic times in recent history,” commented Brunswick Chairman and Chief Executive Officer Dustan E.
